DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.Applicant's submission filed on 7/27/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner maintain Double patent rejection. See Non-Final and Final rejection mailed on 11/18/2020 and 4/27/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
Claims 1-25 and 27 are rejected under 35 U.S.C. 103 as being un-patentable Talbert et al (US 20190197712 (Joshua D.  Talbert)  in view of Henley et al. (US 2014/0288373)
Regarding Claim 1, Talbert discloses a system comprising :a coherent light source that emits pulses of coherent light [See paragraph 45],  wherein the coherent light source comprises a plurality of electromagnetic radiation sources, and wherein the plurality of electromagnetic radiation sources comprises a fluorescence source for emitting a fluorescence excitation wavelength of electromagnetic radiation for fluorescing a reagent [See paragraph 51 Figs. 44 and 48], wherein the fluorescence source  emits electromagnetic radiation having a wavelength  from about 795 nm to about 815 nm [See paragraphs 116-136 and Figs.5-7D] ; a fiber optic bundle connected to the coherent light source [See paragraphs 11 and 219]; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation [See paragraphs 11 and Figs. 1, 28A-C]; and a controller in electronic communication with the coherent light source and the image sensor and configured to synchronize timing of the coherent light source and the image sensor [See abstract and paragraphs 11, 68, 108-109 and 200-212].
Talbert doesn’t explicitly disclose a vibrating mechanism attached to the fiber optic bundle;
However, Henley discloses a vibrating mechanism attached to the fiber optic bundle [See Paragraph 21].
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a 
Regarding Claim 2, Talbert doesn’t explicitly disclose wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component. 
However, Henley discloses wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component [See paragraph 30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 3, Talbert doesn’t explicitly disclose wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of coherent light is reduced. 
However, Henley discloses wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of coherent light is reduced [See Claim 12].
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 4, Talbert doesn’t explicitly disclose wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of coherent light is not visible to a user in an exposure frame captured by the image sensor. 
 However, Henley discloses wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of coherent light is not visible to a user in an exposure frame generated by the image sensor [See paragraph 21].
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 5, Talbert doesn’t explicitly disclose a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle; and a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component; wherein the housing of the vibrating mechanism is attached to the sleeve. 
However, Henley discloses a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle; and a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator See paragraph 25, 30 and Fig. 2].
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
 Regarding Claim 6, Talbert doesn’t explicitly disclose wherein the vibrating mechanism is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion and the second fiber optic portion. 
However, Henley discloses wherein the vibrating mechanism is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion and the second fiber optic portion [See Fig. 2-6].
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
 Regarding Claim 7, Talbert doesn’t explicitly disclose wherein the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of coherent light of the pulses of coherent light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path travelled by the pulse of coherent light is changed by vibration of the vibrating mechanism. 

Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source [See Claim 12].
Regarding Claim 8, Talbert discloses wherein t each of the plurality of electromagnetic radiation sources of the coherent light source is a laser bundle comprising a plurality of laser units, and wherein the plurality of electromagnetic radiation sources comprises: a red laser bundle for emitting a red wavelength of electromagnetic radiation; a green laser bundle for emitting a green wavelength of electromagnetic radiation;  a blue laser bundle for emitting a blue wavelength of electromagnetic radiation;  and the fluorescence source comprising a fluorescence bundle for emitting fluorescence excitation wavelength of electromagnetic radiation for fluorescing the regent [See paragraphs 83-87].
Regarding Claim 9, Talbert discloses wherein the fluorescence source for emitting the fluorescence excitation wavelength of electromagnetic radiation comprises the fluorescence bundle for emitting the electromagnetic radiation covering the waveband from about 795 nm to about 815 nm [See paragraphs 116-136 and Figs.5-7D].
Regarding Claim 10, Talbert doesn’t explicitly disclose wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and the series of changes to the path geometry are 
However, Henley discloses wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame generated by the image sensor is substantially removed [See paragraph 26].
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
 Regarding Claim 11, Talbert discloses wherein the image sensor is configured to capture image data for a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to a pulse of coherent light emitted by the coherent light source [See Fig. 14]. 
 Regarding Claim 12, Talbert discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read [See Fig. 2A]. 
Regarding Claim 13, Talbert and Henley discloses wherein at least a portion of the plurality of electromagnetic radiation sources of the coherent light source is a fluorescence excitation wavelength and further comprises: a red source for emitting electromagnetic radiation from a red spectrum of light; a green source for emitting electromagnetic radiation from a green   [See paragraphs 48-50 and 83-86].
Regarding Claim 14, Talbert discloses wherein the coherent light source is configured to emit, during a pulse duration, a plurality of sub-pulses of coherent light having a sub-duration shorter than the pulse duration [See Fig. 7D]. 
Regarding Claim 15, Talbert discloses wherein one or more of the pulses of coherent light emitted by the coherent light source comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse [See Fig. 7A]. 
Regarding Claim 16, Talbert discloses wherein a fluorescence excitation emission emitted by the fluorescence source results in the image sensor capturing data for generating a fluorescence exposure frame, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame [See paragrap82-85, 305 and claim 26].
Regarding Claim 17, Talbert discloses herein the fluorescence excitation emission comprises the electromagnetic radiation covering the waveband from about 795 nm to about 815 nm [See paragraphs 116-136 and Figs.5-7D].
Regarding Claim 18, Talbert discloses wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene [See paragraphs 252, 276 and 281-306].
Regarding Claim 19, Talbert discloses wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor [See paragraphs 59 and 252-253].
Regarding Claim 20, Talbert discloses wherein the controller is configured to synchronize timing of the pulses of coherent light during a blanking period of the image sensor, and wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array [See paragraph 64].
 Regarding Claim 21, Talbert discloses  wherein two or more pulses of coherent light emitted by the coherent light source result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame [See Fig. 22].
 	Regarding Claim 22, Talbert discloses wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image [See paragraph 165].
  	Regarding Claim 23, Talbert discloses wherein the coherent light source is configured to emit a sequence of pulses of coherent light repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of coherent light [See Figs. 6 and 14].
Regarding Claim 24, Talbert discloses wherein the pulses of coherent light are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the coherent light [See paragraph 116-124].
Regarding Claim 25 Talbert discloses wherein at least a portion of the pulses of coherent light comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence [See paragraphs 47, and Figs 1, 7A-D and 14].
Regarding Claim 27, Talbert discloses filter that filters electromagnetic radiation covering the waveband from about 795 nm to about 815 nm [See paragraphs 167 and 172].
Allowable Subject Matter
 Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION B OWENS/
Primary Examiner, Art Unit 2487